262 Ga. 717 (1993)
425 S.E.2d 650
IN THE MATTER OF J. KENNETH ROYAL.
S93Y0093.
Supreme Court of Georgia.
Decided February 5, 1993.
William P. Smith III, General Counsel State Bar, Jenny K. Mittelman, Assistant General Counsel State Bar, for State Bar of Georgia.
PER CURIAM.
The State Bar of Georgia brought disciplinary proceedings against Respondent, J. Kenneth Royal. Following a hearing, the special master found that Respondent had violated Standards 4, 30, 61, 63, and 65 of Bar Rule 4-102 and recommended that Respondent be disbarred. The review panel adopted the special master's findings and conclusion. Respondent filed exceptions to the report of the review panel.
This disciplinary case arises out of Respondent's conduct in handling a client's estate. The record establishes that the client executed a will prepared by Respondent in her last illness. In the will Respondent was named as executor of the estate; Respondent made no written disclosure to the client regarding possible conflicts of interest in drafting a will in which he was named executor. The client died four days after execution of the will. Respondent probated the will and was appointed executor; he hired himself as attorney for the estate.
The Respondent opened an account for the estate and kept a checkbook register; he failed to keep records that reflected at all times the exact balance of estate funds held in the account. Respondent sold personal property of the estate, despite the fact that he had no authority to do so. Likewise, he borrowed money in the name of the estate and encumbered estate assets without authority. Respondent paid himself a total of $89,500 in fees as executor and attorney for the estate; the estate had liquid assets of $147,460. Respondent *718 commingled client funds with his own and failed to account for trust property held in a fiduciary capacity.
Respondent made no accounting to the heirs of the estate from the time of his client's death until he was ordered to do so by the superior court. At the time of that accounting, Respondent informed the heirs that he was a creditor of the estate by virtue of a contract executed by his client in which she agreed to pay him $50,000 for legal work performed during her lifetime. Respondent knew that the signature on that contract was a forgery.
After considering the record in the instant case, we adopt the recommendations of the review panel. Accordingly, we order that Respondent J. Kenneth Royal be disbarred from the practice of law in the State of Georgia.
Clarke, C. J., Hunt, P. J., Benham, Fletcher, Sears-Collins and Hunstein, JJ., concur.